Porter, J.
(dissenting) : I dissent from-that part of the opinion and corresponding portions of the syllabus which hold that a promise to remedy a defect could be implied from the fact that thé person to whom the complaint was made stated that he had reported it.
The jury find, as they were compelled to find from the undisputed facts, that the defendant had exercised not only reasonable diligence but extraordinary diligence to furnish the best quality of signal oil that could.be purchased in the market, and had done this for fifteen years. The case is now sent back for another trial to *388permit a jury once more on pure speculation to find that notwithstanding this extraordinary diligence the company was negligent because the oil in plaintiff’s lantern smoked. The case has been tried twee; and at neither trial was any negligence shown against the defendant. Upon the special findings judgment should be ordered against the plaintiff.